Title: Franklin’s Answers to Five Questions about Trade, [on or before 21 March 1783]
From: Franklin, Benjamin,Franklin, Benjamin
To: 


[on or before March 21, 1783]
Question 1: Are all the nations of Europe, including those of the North, allowed to trade freely and safely with the United States of North America, to land on their coast, to frequent their ports, harbors, etc.?
Answer: Yes.
Question 2: Is the importation of certain goods prohibited or forbidden? And what are these prohibited goods?
Answer: All kinds of English goods.

Question 3: Are foreign vessels allowed to carry all American products, or are some goods excepted?
Answer: There are no exceptions.
Question 4: Is there an already-established and well-known tariff? What are the import and export duties imposed on ships and their cargo? Are all nations in this matter treated equally or do some particular nations enjoy certain exceptions or privileges?
Answer: There are no such duties. Nations are all treated equally, except for the English, who will not be able to come into the ports of the United States until Congress has revoked certain prohibitory measures.
And finally, question 5: What are the most wanted goods in North America, and in what port can they best be sold?
Answer: Everything relating to men’s and women’s clothing. In Philadelphia or in Boston.
